Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 11, line 5, after “account for all the”, “articles” has been deleted and –particles—has been inserted.

Response to Amendment
The Amendment filed 07/05/2022 has been entered. Claims 1-2 and 4-17 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/10/2022.   
	

Reasons for Allowance
Claims 1-2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Manri et al. (US 20110002516 A1) fails to teach all of the limitations of previous claim 3 which has been included into amended claim 1 (see reasons for allowance in the Non-Final Rejection filed 02/10/2022, page 21).
None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 1. Thus, claim 1 is deemed allowed. Claims 2 and 4-17 are deemed allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797